Filed 7/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 128







In the Matter of Travis Lee Wedmore



Pamela A. Nesvig,

Assistant State’s Attorney, 		Petitioner and Appellee



v.



Travis Wedmore, 		Respondent and Appellant







No. 20120106







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig, Assistant State’s Attorney, Courthouse, P.O. Box 5518, Bismarck, ND 58506-5518, for petitioner and appellee; submitted on brief.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for respondent and appellant; submitted on brief.

Matter of Wedmore

No. 20120106



Per Curiam.

[¶1]	Travis Wedmore appeals from a district court order denying his request for discharge from commitment as a sexually dangerous individual.  On appeal, Wedmore argues insufficient evidence supports the court’s findings that he is likely to engage in further acts of sexually predatory conduct and has serious difficulty controlling his behavior.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the court’s determination is supported by clear and convincing evidence.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom